 1   PATRICIA A. SAVAGE, (SBN 236235)
     LAW OFFICES OF PATRICIA A. SAVAGE
 2   1550 Humboldt Road, Suite 4
     Chico, CA 95928
 3   Phone (530) 809-1851
 4   Fax (530) 592-3865
     Email: psavesq@gmail.com
 5
     Attorney for PLAINTIFF,
 6   JILL WASCHE

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JILL WASCHE,                                          Case No. 2:18-CV-02246-JAM-DB
12                     PLAINTIFF,                          STIPULATION TO EXTEND EXPERT
                                                           DISCLOSURE DATES AND ORDER
13          V.
14   ORCHARD HOSPITAL, and DOES, 1-50,
     inclusive
15
                       DEFENDANTS.
16

17

18                                                   I.

19                                          INTRODUCTION

20          The parties, Plaintiff Jill Wasche (“Wasche”) and Defendant Orchard Hospital

21   (“Orchard”) through their respective attorneys of record, hereby jointly stipulate to a 14-day

22   extension of the currently scheduled expert disclosure deadline as set forth below.
                                                     11.
23
                                        GROUNDS FOR RELIEF
24
            Pursuant to Rule 16, a party may seek modification of a scheduling order, including
25
     modification of a discovery cut-off date, “only for good cause and with a judge’s consent.” Fed.
26
     R. Civ. P. 16(b)(4). “Good cause” exists when a scheduling deadline cannot reasonably be met
27
     despite the diligence of the party seeking the extension. Schaffner v. Crown Equipment
28                                                     1
     STIPULATION TO EXTEND EXPERT DISCLOSURE DATES AND [PROPOSED] ORDER
 1   Corporation, No. C 09-00284 SBA, 2011 WL 6303408, at *2 (N.D. Cal. Dec. 16, 2011) (citing
 2   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). A party may establish

 3   good cause by showing

 4                  (1) that [he or she] was diligent in assisting the court in creating a

 5                  workable Rule 16 order; (2) that [his or her] noncompliance with a

 6                  Rule 16 deadline occurred or will occur, notwithstanding [his or

 7                  her] diligent efforts to comply, because of the development of

 8                  matters which could not have been reasonably foreseen or
                    anticipated at the time of the Rule 16 scheduling conference; and
 9
                    (3) that [he or she] was diligent in seeking amendment of the Rule
10
                    16 order, once it became apparent that he or she could not comply
11
                    with the order.
12
     Hood v. Hartford Life & Accident Ins. Co., 567 F.Supp.2d 1221, 1224 (E.D. Cal. 2008) (citation
13
     omitted).
14
            The current deadline to complete all expert disclosure is May 10, 2019. The parties
15
     stipulate and agree to extend all expert disclosure deadlines inclusive of the time to provide
16
     supplemental disclosures and rebuttals because additional time is needed to adequately and fairly
17
     complete the discovery process. The parties are currently and diligently negotiating to resolve
18
     various scheduling issues in terms of party and witness deposition to complete non-expert
19
     discovery in the most efficient manner possible.
20
            Extending the expert disclosure deadline pursuant to this stipulation will allow the
21
     parties an opportunity to negotiate informally to complete the discovery process without further
22   involvement of the court.
23          The parties make this request to extend the discovery cut-off date after ultimately
24   concluding that avoiding this request is not feasible.
25   //
26   //
27   //
28                                                      2
     STIPULATION TO EXTEND EXPERT DISCLOSURE DATES AND [PROPOSED] ORDER
 1            AND, THE PARTIES STIPULATE AND AGREE TO THE FOLLOWING:
 2             1. To extend the expert disclosure deadline 14 days, to May 24, 2019.

 3             2. To extend the supplemental and rebuttal expert disclosure deadline 14 days to June 7,

 4                 2019.

 5   SO STIPULATED.

 6

 7   Dated: May 10, 2019                          LAW OFFICES OF PATRICIA A. SAVAGE

 8                                                /s/ Patricia A. Savage

 9
                                                  Patricia A. Savage
10                                                Attorney for Plaintiff
                                                  Jill Wasche
11

12
     Dated: May 10, 2019                          JACKSON LEWIS P.C
13
                                                  /s/ Dale R. Kuykendall (as authorized on May 10, 2019)
14
                                                  Dale R. Kuykendall
15                                                Sierra Vierra
                                                  Attorneys for Defendant
16
                                                  Orchard Hospital
17

18                                                ORDER
19          Good cause appearing therefore, the Court extends the expert disclosure deadlines as
20   follows:

21       1. The expert disclosure deadline is extended 14 days until May 24, 2019;

22       2. The supplemental and rebuttal expert disclosure deadline is extended 14 days until June
            7, 2019.
23

24
     IT IS SO ORDERED.
25

26   Dated : 5/10/2019                                    /s/ John A. Mendez____________________

27                                                        U. S. DISTRICT COURT JUDGE
     4821-2101-8006, v. 1
28                                                   3
     STIPULATION TO EXTEND EXPERT DISCLOSURE DATES AND [PROPOSED] ORDER
